DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 1/29/2021. Claims 1-7 and 9-20 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 1-16, filed 1/29/2021, regarding the 103 rejections of Claims 1-20, have been fully considered and are persuasive. In view of the arguments and the examiner’s amendment received on 2/26/2021, the rejections have been withdrawn and the case is now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Robert Bergstrom (Reg. No. 39,906) received on 2/26/2021.

Please replace Claim 1 with the following:
1. (currently amended) A distributed-secure-storage system within one or more distributed computer systems, the distributed-secure-storage system comprising:
	multiple servers, each implemented within a computer system having one or more processors, one or more memories, and one or more mass-storage devices, the multiple servers including a security-management server; and
	computer instructions, stored in the memories of the multiple servers and a client system, that, when executed by multiple processors, control the distributed-secure-storage system to
		store policy information in association with a secret identifier for a secret; 
		partition data comprising the secret into multiple secret shares using a finite-field polynomial, 
		assign each secret share to a different server node;
		store the secret share assigned to each server node within the server node;
		iteratively refresh the stored secret shares using multiple polynomials over the integers,
		use the policy information to manage access to the secret by secure-storage-subsystem client devices, and
		reconstruct the secret within the client system from a subset of the stored secret shares.

Please cancel Claim 8.
Please replace Claim 9 with the following:
9. (currently amended) The distributed-secure-storage system of claim 1 wherein the security-management server: 	receives a secret for secure storage;
	stores the secret temporarily in memory;
	generates a finite-field polynomial;
	partitions the secret into multiple secret shares using the finite-field polynomial; 

	distributes each secret share and the verification set to a different server node.

Please replace Claim 10 with the following:
10. (currently amended) The distributed-secure-storage system of claim 9 wherein the security-management server additionally:
	generates the secret identifier for the secret;
	receives policy information with respect to the secret; 
	stores the received policy information in association with the secret identifier; and
	uses the policy information to manage access to the secret by secure-storage-subsystem client devices.

Please replace Claim 11 with the following:
11. (currently amended) The distributed-secure-storage system of claim 9 wherein the security-management server provides services and tools to privileged users of the distributed-secure-storage system, including:
	configuration services;
 	auditing services; 
	tools for analyzing computational loads and DSS-system performance;
	policy creation and update services; and
	identity-management services.

Please replace Claim 12 with the following:
12. (currently amended) The distributed-secure-storage system of claim 9  wherein the security-management server includes:
	a web-service interface and module; 
	a web-client module; 
	a policy-management module; 
	an identity-management module; 
	an administration-service module; 
	a set of secret-management modules; and
	encrypted storage. 

Please replace Claim 13 with the following:
13. (currently amended) The distributed-secure-storage system of claim 9   wherein each server node:
	receives and a secret share, verification set, and secret identifier from the security-management server;
	verifies the secret share using the verification set; and
	when the verification of the secret share succeeds, stores the secret share and verification set in association with the secret identifier.

Please replace Claim 15 with the following:
15. (currently amended) The distributed-secure-storage system of claim 9  wherein each server node includes:
	a web-service interface and module; 
	a web-client module; 
	a policy-management module;
	a refresh-management module;
	an administrative-services module;
	an auditing and logging module; and
	encrypted storage.

Please replace Claim 16 with the following:
16. (currently amended) A method that securely stores data in a distributed-secure-storage system within one or more distributed computer systems, the distributed-secure-storage system including multiple servers, each implemented within a computer system having one or more processors, one or more memories, and one or more mass-storage devices, the method comprising:
		receiving the data;
		storing policy information in association with a secret identifier for the data;
		partitioning the data, comprising a secret, into multiple secret shares using a finite-field polynomial, 
		assigning each secret share to a different server node;
		storing the secret share assigned to each server node within the server node;
		iteratively refreshing the stored secret shares using multiple polynomials generated over the integers, 
		using the policy information to manage access to the secret by secure-storage-subsystem client devices, and
		reconstructing the secret within the client system from a subset of the stored secret shares.

Please replace Claim 20 with the following:
20. (currently amended) A physical data-storage device that stores a sequence of computer instructions that, when executed by one or more processors within one or more computer systems that each includes one or more processors, one or more memories, and one or more data-storage devices, control the one or more computer systems to securely store data in a distributed-secure-storage system within one or more distributed computer systems, the distributed-secure-storage system including multiple servers, by:
		receiving the data;
		storing policy information in association with a secret identifier for the data;
		partitioning the data, comprising a secret, into multiple secret shares using a finite-field polynomial, 
		assigning each secret share to a different server node;
		storing the secret share assigned to each server node within the server node;
		iteratively refreshing the stored secret shares using multiple polynomials generated over the integers,
		using the policy information to manage access to the secret by secure-storage-subsystem client devices, and
		reconstructing the secret within the client system from a subset of the stored secret shares.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 16, and 20, although the closest prior art of record (such as Shamir, Adi, “How to Share a Secret,” ACM, Vol. 22, No. 11, November 1979, pp. 612-613, Triandopoulos et al., (US 9813244 B1), and Pearlman et al., (US 20040170335 A1)) teaches A distributed-secure-storage system within one or more distributed computer systems, the distributed-secure-storage system comprising: multiple servers, each implemented within a computer system having one or more processors, one or more memories, and one or more mass-storage devices, and computer instructions, stored in the memories of the multiple servers and a client system, that, when executed by multiple processors, control the distributed-secure-storage system to...partition data comprising the secret into multiple secret shares using a finite-field polynomial, assign each secret share to a different server node; store the secret share assigned to each server node within the server node; iteratively refresh the stored secret shares using multiple polynomials over the integers, and reconstruct the secret within the client system from a subset of the stored secret shares.
However, none of the prior art, alone or in combination teaches the multiple servers including a security-management server; store policy information in association with a secret identifier for a secret; use the policy information to manage access to the secret by secure-storage-subsystem client devices in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497